DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 13, 14, 15, 19, 20, and 24 have been amended. Claims 19, 20, and 24 have been corrected of their minor informalities. Claims 28-32 have been added. Claims 1-12 have been canceled. Claims 13-32 have been examined on the merits.

Response to Arguments 
Applicant’s arguments, see Page 5, filed 07/25/2022, with respect to the claim objections have been amended and are in compliance. The claim objections have been withdrawn. 
Applicant’s arguments, see Pages 5-6, filed 07/25/2022, with respect to rejections under 35 U.S.C. 102 have been fully considered and are persuasive. This rejection is withdrawn. However, a new rejection has been applied under 35 U.S.C. 103 that relies on a new combination of references that was not previously applied to Claim 13. 
Therefore, the combined references teach the limitation, "the actuable latch element being in the form of a spring-mounted holding clip."Rau et al.’s device teaches the claimed device with exception of the spring-mounted portion. However, Jacek et al. show the similar configuration actuable latch element (15, 16, 17, 18, and 22 Figs. 3 and 4 of Jacek et al.) being in the form of a spring-mounted holding clip (15, 17, and 18 Figs. 3 and 4 of Jacek et al.). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the device of Rau has been modified to include the spring-mounted portion as taught by Jacek and this modification would have been obvious since doing so would give rise to a constant inward pressure resulting in a uniform seal once mated and a convenient holding clip that automatically snaps into place and attaches itself without requiring to waste time manually placing the clip in the holding position. 
With respect to Applicant’s arguments, see Page 6 regarding the claims depending from Claim 13, these claims are not allowable based on their dependence to independent claim 13 for at least the reasoning provided above with respect to the new rejection of claim 13.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a spring connection” of Claim 31 appears to be shown in the drawings but does not have a reference sign.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a spring connection” of Claim 31 as it is not mentioned within the applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitations, “A vacuum cleaner” and “a suction hose”. There is lack of antecedent basis for “A vacuum cleaner” and “a suction hose”. In these limitations, it is unclear if the same vacuum cleaner and suction hose referenced in Claim 13, which Claim 27 depends on, or if this is somehow referring to different parts. As best understood, it appears the references are to the same parts. For examination purposes, Claim 27 has been construed as replacing the reference to Claim 13 with the full limitation text of Claim 13 for clarity. It is noted that the full limitation text of Claim 13 has also been construed to be updated to insure that there are no antecedent issues in Claim 27 (e.g., “a vacuum cleaner”, “a suction hose” in Claim 13 should be updated). Additionally, the recitation of “the hose coupling system” in Claim 27 has also been updated to “a hose coupling system” to obviate the antecedent issue. 
Claim 30 recites the limitation, “the compression spring”. There is lack of antecedent basis for “the compression spring” in this limitation, and it is unclear if it’s the same spring is being referenced in Claim 29 or an entirely different part. For examination purposes, “the compression spring” has been construed as the same compression spring of Claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-31 are rejected under 35 U.S.C. 103 as being unpatentable over of Rau et al. (U.S. Patent No. 4,964,189 A) in view of Jacek et al. (U.S. Patent No. 4,220,360 A). 

Referring to claim 13: Rau et al. teaches a hose coupling system (25 Fig. 1 and 2) comprising: an inlet fitting (28 Fig. 2) to be arranged or arranged on a vacuum cleaner (10 Fig. 1); a connection piece (30 Fig. 2 and 3) to be connected or connected to a suction hose (24 Fig. 2), the connection piece (30 Fig. 2 and 3)  to be inserted into the inlet fitting in a coaxial direction (Shown in Fig. 2 and 3); and an actuable latch element (35 Fig. 2 and 3), the connection piece (30 Fig. 2 and 3) holdable in the inlet fitting (28 Fig. 2) in a form- fitting manner (shown in Fig. 2 and 3) and releasable as required via the actuable latch element (C including 35 and 36 Fig. 1-A inserted below).
But is silent on the actuable latch element specifically being in the form of a spring-mounted holding clip.
Jacek et al. (U.S. Patent No. 4,220,360 A) teaches a similar configuration coupling system (10 Figs. 3 and 4) comprising of a similar configuration actuable latch element (15, 16, 17, 18, and 22 Figs. 3 and 4) specifically being in the form of a spring-mounted holding clip (15, 17, and 18 Figs. 3 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rau with the teachings of Jacek et al. for the purpose, as it is well known in the art, of having a convenient holding clip that automatically snaps into place and once held in place by the spring, it would provide a constant inward pressure resulting in a uniform seal once mated and attaches itself without wasting time manually placing the clip in the holding position. 


    PNG
    media_image1.png
    449
    449
    media_image1.png
    Greyscale

Referring to claim: 14 Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.), wherein the connection piece (30 Fig. 2 and 3 of Rau et al.) is held in the inlet fitting in a form-fitting manner (shown in Fig. 2 and 3 of Rau et al.) when the latch element (C including 35 and 36 Fig. 1-A inserted above and shown in 3 of Rau et al.) is unactuated (shown in Fig. 1-A inserted above and Fig. 3 of Rau et al.).

Referring to claim 15: Rau et al. as modified teaches the hose coupling system 25 Fig. 1 and 2 of Rau et al.) wherein the spring-mounted holding clip (15, 17, and 18 Figs. 3 and 4 of Jacek et al.) has an outer actuating surface (shown in Fig. 6-A inserted below of Jacek et al.).

    PNG
    media_image2.png
    382
    951
    media_image2.png
    Greyscale

Referring to claim 16: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.), wherein the connection piece (30 Fig. 2 and 3 of Rau et al.) has a latching rim (48 Fig. 2 and 3 of Rau et al.), the spring-mounted holding clip (15, 17, and 18 Figs. 3 and 4 of Jacek et al.) being in engagement with the latching ring (VM Fig. 5-A inserted below; Column 3, lines 42-43 of Rau et al.) in a form-fitting manner (shown in fig. 2 and 3 of Rau et al.) when the holding clip (15, 17, and 18 Figs. 3 and 4 of Jacek et al.)  is in an unactuated state (shown in Fig. 6-A inserted above and Fig. 3 of Jacek et al.).

    PNG
    media_image3.png
    889
    768
    media_image3.png
    Greyscale


Referring to claim 17: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.), wherein the latching rim (48 Fig. 2 and 3 of Rau et al.) is an encircling latching rim (Column 3, lines 38-40 of Rau et al.).

Referring to claim 18: Rau et al. as modified teaches the hose coupling system wherein the spring-mounted holding clip (15, 17, and 18 Figs. 3 and 4 of Jacek et al.)  has two holding lugs (22 Figs. 3 and 4 of Jacek et al.) to hold the holding clip (shown in Figs. 3 and 4 of Jacek et al.) in a housing of the vacuum cleaner (10 Fig. 1 of Rau et al.).

Referring to claim 19: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.), wherein the latching rim (48 Fig. 2 and 3 of Rau et al.) has an oblique flank (OF Fig. 2-A inserted below of Rau et al.) to facilitate latching-in (seen in Fig. 3 of Rau et al.) of the spring-mounted holding clip (15, 17, and 18 Figs. 3 and 4 of Jacek et al.).

    PNG
    media_image4.png
    347
    601
    media_image4.png
    Greyscale



Referring to claim 20: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.), wherein the connection piece (30 Fig. 2 and 3 of Rau et al.) has at least one encircling support ring (ER Fig. 3-A inserted below of Rau et al.) to align the connection piece (30 Fig. 2 and 3 of Rau et al.) in the inlet fitting (28 Fig. 2 of Rau et al.) in a manner free from play (ER shown inserted in Fig. 3 of Rau et al.).

    PNG
    media_image5.png
    395
    497
    media_image5.png
    Greyscale


Referring to claim 21: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.), wherein the at least one encircling support ring (ER Fig. 3-A inserted above of Rau et al.) is two encircling support rings (shown in Fig. 3-A of Rau et al.).

Referring to claim 22: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.), wherein the connection piece (30 Fig. 2 and 3 of Rau et al.) has a ring end surface (47 Fig. 2 and 3 of Rau et al.), the ring end surface, when the connection piece (30 Fig. 2 and 3 of Rau et al.) is accommodated in the inlet fitting (28 Fig. 2 of Rau et al.) and latched therein (shown in Fig. 2 of Rau et al.), resting on a corresponding ring end surface (42 Fig. 2 and 3 of Rau et al.) of the inlet fitting (28 Fig. 2 of Rau et al.).

Referring to claim 23: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.), wherein the connection piece (30 Fig. 2 and 3 of Rau et al.) has a cylindrical sealing surface (46 Fig. 2 and 3 of Rau et al.), the cylindrical sealing surface, when the connection piece (30 Fig. 2 and 3 of Rau et al.) is accommodated in (shown in Fig. 3 of Rau et al.) the inlet fitting (28 Fig. 2 of Rau et al.) and latched therein (shown in Fig. 2 of Rau et al.), resting on a corresponding cylindrical sealing surface (33 Fig. 2 and 3 of Rau et al.) of the inlet fitting (28 Fig. 2 of Rau et al.).

Referring to claim 24: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.), wherein the corresponding cylindrical sealing surface (33 Fig. 2 and 3 of Rau et al.) of the inlet fitting (28 Fig. 2 of Rau et al.) but is silent on the corresponding cylindrical sealing surface of the inlet fitting extending at most one third of a total length of the inlet fitting. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inlet fitting extending over at most one third of a total length of the inlet fitting because it appears to extend over approximately that distance, since an extension of at most one third of the total length would be beneficial for the purpose of making the connection relatively easy to quickly connect and disconnect, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable involves only routine skill in the art.  (see MPEP 2144.05 (II)(A)) 

Referring to claim 25: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.), wherein the connection piece (30 Fig. 2 and 3 of Rau et al.) is held in the inlet fitting (28 Fig. 2 of Rau et al.) exclusively in a form-fitting manner (shown in Fig. 2 of Rau et al.).

Referring to claim 26: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.), wherein the connection piece (30 Fig. 2 and 3 of Rau et al.) is held in the inlet fitting (28 Fig. 2 of Rau et al.) in a manner free from a conical pairing (shown as a relatively straight line in both inlet and connection piece of Rau et al.). 

Referring to claim 27: Rau et al. as modified teaches the vacuum cleaner (10 Fig. 1 of Rau et al.) comprising: a suction hose (24 Figs. 1 and 2 of Rau et al.); and the hose coupling system (25 Figs. 1, 2, and 3 of Rau et al.), wherein the inlet fitting (28 Fig. 2 of Rau et al.) is arranged on (shown in Fig. 1 of Rau et al.) the vacuum cleaner (10 Fig. 1 of Rau et al.), and the connection piece (30 Fig. 2 and 3 of Rau et al.) is connected to (shown in Figs. 2 and 3 of Rau et al.) the suction hose (24 Figs. 1 and 2 of Rau et al.).

Referring to claim 28: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.) wherein the spring- mounted holding clip (15, 17, and 18 Figs. 3 and 4 of Jacek et al.)  has two holding lugs (22 Figs. 3 and 4 of Jacek et al.).

Referring to claim 29: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.) wherein the spring- mounted holding clip (15, 17, and 18 Figs. 3 and 4 of Jacek et al.) is mounted to a compression spring (18 Figs. 3 and 4 of Rau et al.).

Referring to claim 30: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.) wherein the compression spring (18 Figs. 3 and 4 of Jacek et al.) is in a maximally expanded state (shown in Fig. 3 of Jacek et al.) in an unactuated state of the latch element (15, 16, 17, 18, and 22 Figs. 3 and 4 of Jacek et al.) and compressed (shown in Fig. 4 of Jacek et al.) when the latch element (15, 16, 17, 18, and 22 Figs. 3 and 4 of Jacek et al.) is actuated (shown in Fig. 4 of Jacek et al.).

Referring to claim 31: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.) wherein the spring- mounted holding clip (15, 17, and 18 Figs. 3 and 4 of Jacek et al.) is connected to a spring (18 Figs. 3 and 4 of Jacek et al.) at a spring connection (17 Figs. 3 and 4 of Jacek et al.).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over of Rau et al. (U.S. Patent No. 4,964,189 A) in view of Jacek et al. (U.S. Patent No. 4,220,360 A) as applied above to Claim 13, and in further view of Taguchi et al. (U.S. Patent No. 9,464,742 B2). 

Referring to claim 32: Rau et al. as modified teaches the hose coupling system (25 Fig. 1 and 2 of Rau et al.) but is silent on the spring- mounted holding clip has an outer actuating surface specifically in the form of a trough.
Taguchi et al. (U.S. Patent No. 9,464,742 B2), in an analogous invention, teaches a similar configuration spring- mounted holding clip (42 and 43 Fig. 4B) with the outer actuating surface (show in Fig. 7-B inserted below) specifically in the form of a trough (show in Fig. 7-B inserted below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rau as modified with the teachings of Taguchi et al. for the purpose of having a tactile mechanism that would facilitate the use of the device in case the operator wears gloves and/or when it’s difficult to see the mechanism while operating the device in low ambient light, and since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art. (see MPEP 2144.04 (IV)(B))

    PNG
    media_image6.png
    287
    468
    media_image6.png
    Greyscale


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hult (U.S. Patent No. 6,115,881 A), a hose coupling system for vacuum cleaners.
Aoki (U.S. Patent No. 9,528,649 B2), a coupling device with locking lugs.
Larbuisson (U.S. Patent No. 5,535,985 A), a spring actuated coupling device.
Park (U.S. Patent No. 2005/0081325 A1), a hose locking apparatus for a vacuum cleaner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723